At the trial of this action, the action was discontinued as against the defendant Port Washington Water District and the first and third causes of action were withdrawn. Under the remaining, or second, cause of action, plaintiffs, owners and occupants of a one-family house in an unincorporated area in the town of North Hempstead known as Southport, and which is contiguous to an area within the incorporated village of Flower Hill which is zoned as a residence district by the zoning ordinance of the village, seek to enjoin the village from permitting the said Port Washington Water District to use its property in the said residence district in the village for purposes other than those uses which the zoning ordinance permits in that district, and to restrain the village from issuing a building permit to the said water district for the erection of an elevated water storage tank upon the said property of the water district. The village is also within the town of North Hempstead. On August 15, 1949, the village amended its zoning ordinance. It is not disputed that the amendment effectively transferred the subject property from the residence district to the general municipal and public purposes district, but the claim of the plaintiffs is that prior to the amendment the disputed use was not permitted even in the latter district by the zoning ordinance, and that the amendment was ineffectual to add the disputed use as a permissible use. Judgment dismissing the complaint after trial, unanimously affirmed, with costs. No opinion. Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.